DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 19 and 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 14 117.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2018/0354257).
Regarding claims 1, 6, and 7, Watanabe discloses a non-transitory computer-readable storage medium58 storing a program, the program making an information processing device coupled to a printer configured to perform printing on a medium while being manually moved to the medium so as to communicate with each other execute processing, a method of controlling a printer configured to perform printing on a medium while being manually moved to the medium, and a printer configured to perform printing on a medium while being manually moved to the medium, the printer comprising: 
a print job acquisition section configured to obtain a print job for printing a print image in a plurality of passes (see Figs. 3 and 4 and paras 45-46 and 88, handheld printer 20 can receive print data from image data output device 11); 
a movement detection section configured to detect a movement direction of the printer relative to the medium (see Figs. 3 and 4 and paras 47, 52, 56, and 61, navigation sensor 30 detects the movement of handheld printer 20 relative to the medium); and 
a control section configured to make a print head perform printing while the printer is moved in a first direction in an odd-numbered pass, and make the print head perform printing while the printer is moved in an opposite direction to the first direction in an even-numbered pass based on the print job (see Figs. 17-19, 21-22, and 24 and paras 148-456 and 184-190, the handheld printer can move bidirectionally), 
wherein when the printer is moved in an opposite direction to the movement direction of the printer in a pass in which the printing is in progress in a middle of the printing in the pass other than a last pass out of the plurality of passes, the control section performs a printing stop process of stopping the printing by the print head in the pass in which the printing is in progress and subsequent passes (see Figs. 26-27 and paras 203, 244, 215-216, and 223-231, if a user 20 moves in a direction contrary to the anticipated or correct direction an alert message is displayed and the printing is stopped).
Regarding claim 2, Watanabe further discloses wherein the control section makes a notification section give56 notice of an error as a part of the printing stop process (see Figs. 26-27 and paras 203, 244, 215-216, and 223-231, if a user of the handheld printer 20 moves in a direction contrary to the anticipated or correct direction an alert message is displayed and the printing is stopped).  
Regarding claim 3, Watanabe further discloses the notification section (see Figs. 26-27 and paras 58, 203, 244, 215-216, and 223-231, if a user of the handheld printer 20 moves in a direction contrary to the anticipated or correct direction an alert message is displayed and the printing is stopped).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Osakabe (US 2020/0171843).
4, Watanabe discloses a storage section configured to store the print job (see Figs. 3 and 4 and para 55, DRAM 29 stores image data); and 
a distance detection section configured to detect a distance of the printer from the medium (see paras 56, 75, and 225-230, when the handheld printer 20 is lifted from the medium during printing an alert notification is displayed to the user).
Watanabe does not disclose expressly wherein when the distance detected by the distance detection section changes from a state of exceeding a first threshold value to a state of being no higher than a second threshold value as a threshold value no higher than the first threshold value after performing the printing stop process, the control section makes the print head restart the printing from a first pass based on the print job stored in the storage section.
Osakabe discloses wherein when the distance detected by the distance detection section changes from a state of exceeding a first threshold value to a state of being no higher than a second threshold value as a threshold value no higher than the first threshold value after performing the printing stop process, the control section makes the print head restart the printing from a first pass based on the print job stored in the storage section (see paras 30-31, two limits are set for what constitutes lifting a handheld printer off a printing medium).
Regarding claim 5, Watanabe discloses a distance detection section configured to detect a distance of the printer from the medium (see paras 56, 75, and 225-230, when the handheld printer 20 is lifted from the medium during printing an alert notification is displayed to the user).
Watanabe does not disclose expressly wherein the control section determines that the printer is separated from the medium when the distance detected by the distance detection section exceeds a first threshold value, and determines that the printer is loaded on the medium when the distance detected by the distance detection section becomes 57no higher than a second threshold value as a threshold value no higher than the first threshold value.
Osakabe discloses wherein the control section determines that the printer is separated from the medium when the distance detected by the distance detection section exceeds a first 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the threshold limits for lifting a handheld printer from a print medium, as described by Osakabe, with the system of Watanabe.
The suggestion/motivation for doing so would have been to avoid improperly stopping printing if the handheld printer is not actually lifted from the print medium thereby avoiding costly reprints a user frustration.
Therefore, it would have been obvious to combine Osakabe with Watanabe to obtain the invention as specified in claims 4 and 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK R MILIA/             Primary Examiner, Art Unit 2677